
	
		II
		110th CONGRESS
		2d Session
		S. 2988
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2008
			Mr. Lieberman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to enhance public
		  and private research efforts to develop new tools and therapies that prevent,
		  detect, and cure diseases.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Accelerating Cures Act of
			 2008.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				
					Part J—Accelerating cures
					SUBPART 1—Pathways to Cures Subcommittee
					Sec. 499A. Pathways to Cures Subcommittee.
					SUBPART 2—Clinical effectiveness; FFRDC
					Sec. 499B. Federally Funded Research and Development
				Center.
					SUBPART 3—Health advanced research projects program
					Sec. 499C. Health Advanced Research Projects
				Program.
					SUBPART 4—Clinical trials
					Sec. 499D. Grants for quality clinical trial design and
				execution.
					Sec. 499D–1. Streamlining the regulatory process governing
				clinical research.
					Sec. 499D–2. Clinical research study and clinical
				trial.
					SUBPART 5—Training clinical and translational researchers of
				the future
					Sec. 499E. Training translational and clinical researchers of
				the future.
					Sec. 499E–1. Translational research training
				program.
					SUBPART 6—The Valley of death
					Sec. 499F. Small business partnerships.
					Sec. 499F–1. Rapid access to intervention
				development.
					Sec. 499F–2. Translational Development Program for New
				Innovations.
					SUBPART 7—Translational Research Fund 
					Sec. 449G. Translational Research Fund.
					Sec. 404I. Application of research
				requirement.
				
				.
		3.Findings;
			 purpose
			(a)FindingsCongress finds the following:
				(1)The National
			 Institutes of Health (referred to in this section as the NIH) is
			 the United States premier biomedical research investment with annual
			 appropriations exceeding $29,200,000,000.
				(2)The goals of the
			 NIH are to—
					(A)foster
			 fundamental creative discoveries, innovative research strategies, and their
			 applications as a basis to significantly advance the Nation's capacity to
			 protect and improve health;
					(B)develop,
			 maintain, and renew scientific human and physical resources that will ensure
			 the Nation's capacity to prevent disease;
					(C)expand the
			 knowledge base in medical and associated sciences in order to enhance the
			 Nation's economic well-being and ensure a continued high return on the public
			 investment in research; and
					(D)exemplify and
			 promote the highest level of scientific integrity, public accountability, and
			 social responsibility in the conduct of science.
					(3)Thus, the NIH is
			 tasked with applying basic science discoveries to protect and improve health.
			 This includes, translational research, which is the scientific work necessary
			 to develop a clinical application from a basic science discovery.
				(4)The United States
			 translational research investment will be key to the Nation responding
			 effectively—
					(A)to public and
			 population health threats;
					(B)to the complex
			 nature of chronic diseases, which are responsible for 7 out of 10 deaths in the
			 United States, for 75 percent of the $2,300,000,000,000 spent annually on
			 healthcare in the United States, and for 16 percent of gross domestic
			 product;
					(C)to research and
			 development vacuums in the private for-profit market, such as in the fields of
			 vaccine and antibiotic production, drugs for Third World diseases, orphan
			 drugs, and medical tools for pediatric populations; and
					(D)to facilitate the
			 process of converting medical innovations into commercial products.
					(5)Key components of
			 the translational research process include research prioritization, a
			 strengthening and maintenance of an expert workforce, multidisciplinary
			 collaborative work, strategic risk taking, support of small innovative
			 businesses caught along common pathways in the research and development Valley
			 of Death, simplification and promotion of the clinical research endeavor, and
			 early involvement of private entities that are skilled in the manufacturing and
			 marketing process in the translational research endeavor.
				(6)A National
			 Academy of Sciences/Institute of Medicine report made recommendations for
			 reorganizing NIH to meet new challenges facing the biomedical research
			 endeavor. The committee report contained specific recommendations aimed at
			 strengthening clinical and translational research including: increasing
			 trans-NIH research, promoting innovation and risk taking in intramural
			 research, creating a special projects program, and increasing
			 funding for research management and support.
				(7)The Government
			 Accountability Office reported that although the pharmaceutical industry has
			 increased its research and development investment by 147 percent from 1993 to
			 2004, new drug applications to the Food and Drug Administration have only
			 increased by 39 percent; thus, the productivity of the industry’s research and
			 development expenditures is declining. The report cited that a limited
			 scientific understanding of how to translate research discoveries into safe and
			 effective drugs is contributing to the problem and recommended that training
			 researchers who can translate drug discoveries into effective medicines is
			 necessary.
				(8)It is estimated
			 to take 17 years for a science discovery to be translated from the point of
			 proof of concept to clinical application. The percent of physicians engaged in
			 research has declined steadily from a peak of 4.6 percent in 1985 to 1.8
			 percent in 2003.
				(9)A report by the
			 Infectious Disease Society of America cited concerns with the lack of new
			 antibiotics to treat infectious diseases. The report commended the NIH Roadmap,
			 but also recommended that NIH aggressively expand the translational research
			 components of the Roadmap, increase grants to small businesses, universities,
			 and nonprofits working in antibiotics research and development, and seek more
			 opportunities to partner with pharmaceutical and biotech companies.
				(10)Clinical
			 effectiveness results provide patients, payers, and clinicians with tools to
			 evaluate the benefits versus risks of the ever evolving number of prevention,
			 diagnosis, and treatment strategies available.
				(11)The Common Fund
			 is an annual set aside account created from an agreed upon percentage of the
			 annual budget that supports innovative and trans-NIH initiatives to improve and
			 accelerate research to impact health.
				(12)The
			 Valley of Death is a stage in biomedical development between
			 research and commercialization where the success of a product is dependent on
			 its profitability.
				(b)PurposeThe
			 purpose of this Act is to create a new pathway to curing disease by enhancing
			 public and private research to translate new discoveries from bench to
			 bedside.
			4.Accelerating
			 Cures Act of 2008Title IV of
			 the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at
			 the end the following:
			
				JAccelerating cures
					1Pathways to Cures Subcommittee
						499A.Pathways to
				Cures Subcommittee
							(a)Definition of
				translational researchIn
				this section, the term translational research means research that
				transforms scientific discoveries arising from laboratory, clinical, or
				population studies into clinical application to reduce disease incidence,
				morbidity, and mortality.
							(b)Establishment
				of Pathways to Cures SubcommitteeThere is established a Pathways
				to Cures Subcommittee within the Council of Councils of the Office of Portfolio
				Analysis and Strategic Initiatives of the National Institutes of Health that
				shall convene not less frequently than twice a year to help advise and direct
				the translational research priorities of the Office of Portfolio Analysis and
				Strategic Initiatives (referred to in this part as the
				OPASI).
							(c)Membership
								(1)In
				generalThe subcommittee established under subsection (b) may be
				composed of the following members:
									(A)The Director of
				NIH and the Director of OPASI who shall be subcommittee co-chairs.
									(B)The heads of the
				institutes and centers of the National Institutes of Health.
									(C)Heads from
				Federal agencies, including—
										(i)the Administrator
				for the Substance Abuse and Mental Health Services Administration;
										(ii)the Under
				Secretary for Science and Technology of the Department of Homeland
				Security;
										(iii)the Commanding
				General for the United States Army Medical Research and Materiel
				Command;
										(iv)the Director of
				the Centers for Disease Control and Prevention;
										(v)the Commissioner
				of Food and Drugs;
										(vi)the Director of
				the Office of Science of the Department of Energy;
										(vii)the President
				of the Institute of Medicine;
										(viii)the Director
				of the Agency for Healthcare Research and Quality; and
										(ix)the Director of
				the Defense Advanced Research Projects Agency.
										(2)Other
				membersThe subcommittee established under subsection (b) shall
				also include not fewer than 3 leaders from the small business medical research
				community, 3 leaders from large pharmaceutical or biotechnology companies, and
				3 leaders from academia and patient advocacy organizations, all of whom shall
				be appointed by the Director of NIH.
								(d)Recommendations;
				coordination; funding
								(1)Setting
				prioritiesThe subcommittee established under subsection (b)
				shall make recommendations to assist the Director of OPASI in setting
				translational research priorities.
								(2)RecommendationsIn
				making recommendations, the subcommittee shall—
									(A)consider risk and
				burden of disease as well as lines of research uniquely poised to deliver
				effective diagnostics and therapies; and
									(B)be mission-driven
				and identify research that shows specific promise for a new treatment or cure
				for a disease.
									(3)CoordinationThe
				subcommittee shall ensure sharing of research agendas among the institutes and
				centers of the National Institutes of Health for the purpose of coordinating
				translational research priorities, where appropriate, across such institutes
				and centers.
								(4)FundingThe
				subcommittee and the Director of OPASI—
									(A)shall identify
				research with application or commercialization potential; and
									(B)may fund such
				research
									(e)ReportThe
				subcommittee established under subsection (b) shall submit an annual report to
				Congress on progress towards finding new treatments and cures.
							2Clinical effectiveness; FFRDC
						499B.Federally
				Funded Research and Development Center
							(a)Establishment
				of center
								(1)In
				generalThe Director of NIH, in conjunction with the Director of
				the Agency for Healthcare Research and Quality (referred to in this subpart as
				the AHRQ), shall establish a Federally Funded Research and
				Development Center (referred to in this subpart as the FFRDC) on
				clinical effectiveness research.
								(2)Definition of
				clinical effectiveness researchIn this section, the term
				clinical effectiveness research means research that—
									(A)provides
				information for health care decision makers, including patients, providers, and
				public and private payers, to make evidence-based decisions about the delivery
				of health care; and
									(B)considers
				specific subpopulations.
									(3)Director of the
				FFRDCThe Director of NIH, in conjunction with the Director of
				the AHRQ, shall appoint a Director of the FFRDC.
								(b)Duties of the
				Director of the FFRDCThe Director of the FFRDC shall—
								(1)review,
				synthesize, and disseminate clinical effectiveness research;
								(2)set priorities
				for, and fund, trials, such as randomized controlled trials, adaptive trials,
				and practical trials, observational studies, secondary data analysis in areas
				of clinical effectiveness research where evidence is lacking, systematic
				reviews of existing research, as necessary, and cost-effectiveness
				studies;
								(3)make
				recommendations regarding the findings of paragraphs (1) and (2);
								(4)study the
				differential outcomes of interventions on subpopulations within
				diseases;
								(5)use competitive
				award processes, including, but not solely, competitive peer review, and
				examine methods of rapid review cycles to reduce delays in funding
				decisions;
								(6)encourage the
				development and use of electronic health data to conduct clinical effectiveness
				research for the goal of improving clinical care delivery;
								(7)support the
				development of methodological standards to be used when conducting studies of
				clinical effectiveness and value in order to help ensure accurate and effective
				comparisons and update such standards not less frequently than annually;
								(8)include, and
				collaborate and consult with, as necessary, the Food and Drug Administration,
				the Centers for Medicare & Medicaid Services, the Centers for Disease
				Control and Prevention, the Department of Defense, the Department of Veterans
				Affairs, and other Federal agencies, and the Institute of Medicine, as well as
				private payers, insurers, pharmaceutical and device companies, patient advocacy
				and public interest groups, professional societies, hospitals, academic
				institutions, and health foundations;
								(9)establish a
				public review or hearing process, which includes the Food and Drug
				Administration, to examine findings of studies;
								(10)determine the
				best approach to make available the findings resulting from subparagraphs (A)
				and (B) to relevant Federal agencies, private and public stakeholders in the
				health care system, and consumers;
								(11)provide a public
				forum for addressing conflicting guidelines and recommendations; and
								(12)submit annual
				reports to Congress on the research activities and findings of the
				FFRDC.
								(c)Clinical
				effectiveness advisory board
								(1)Establishment
				and functionThe Director of the FFRDC shall establish, in
				conjunction with the Director of NIH and the Director of the AHRQ, an
				independent Clinical Effectiveness Advisory Board (referred to in this section
				as the Advisory Board), to include not more than 20 appointed
				members, in order to provide expert advice and guidance on the research
				priorities of the FFRDC.
								(2)Membership
									(A)In
				generalMembership on the Advisory Board shall be comprised
				of—
										(i)representatives
				of the National Institutes of Health, the AHRQ, the Food and Drug
				Administration, the Centers for Medicare & Medicaid Services, the Centers
				for Disease Control and Prevention, the Department of Defense, the Department
				of Veterans Affairs, and other Federal agencies, and the Institute of Medicine;
				and
										(ii)private payers,
				insurers, pharmaceutical and device companies, patient advocacy and public
				interest groups, professional societies, hospitals, academic institutions, and
				health foundations.
										(B)ExpertsMembership
				on the Advisory Board shall consist of leading experts from diverse
				disciplinary areas, including physicians, social scientists, statisticians,
				health services researchers, economists, and other health care
				professionals.
									(C)TermsTerms
				for members of the Advisory Board shall be fixed, multiyear, and
				staggered.
									(D)AppointmentThe
				members of the Advisory Board who are described in subparagraph (A)(ii) shall
				be appointed by the Director of the FFRDC, the Director of NIH, and the
				Director of the AHRQ.
									(E)ChairThe
				Director of the AHRQ shall be chair of the Advisory Board.
									(3)Conflicts of
				interestMembers of the Advisory Board shall disclose any
				financial, political, or organizational conflicts of interest in conducting the
				work of the Advisory Board.
								(4)DutiesThe
				Advisory Board shall—
									(A)recommend
				priorities for clinical effectiveness research to be undertaken by the FFRDC,
				taking into consideration significant gaps in clinical effectiveness research,
				including research needs for information on subpopulations and diverse
				populations, including women, children, and racial and ethnic minorities, and
				on individuals with comorbid diseases;
									(B)identify existing
				and novel research designs and methods that may be considered by the FFRDC in
				conducting clinical effectiveness research;
									(C)review clinical
				effectiveness research methods;
									(D)review the FFRDC
				processes to determine whether the research conducted is objective, credible,
				developed through a transparent process that includes consultations with
				appropriate stakeholders, including consumers, patient organizations, and the
				public, and is clinically relevant;
									(E)make
				recommendations to the AHRQ and the National Institutes of Health for the
				effective dissemination of the findings of the FFRDC supported research to
				clinicians, payers, and consumers, and patient organizations; and
									(F)following the
				first year, review current and previous research agendas and make
				recommendations regarding research agendas.
									(5)Initial
				meetingThe initial meeting of the Advisory Board shall be no
				later than 6 months after the date of enactment of the Accelerating Cures Act
				of 2008.
								(6)Advisory nature
				of boardThe recommendations of the Advisory Board shall not be
				binding, but shall be considered by the Director of the FFRDC when developing
				the clinical effectiveness research agenda.
								(d)Research
				agendaThe Director of the FFRDC shall establish the research
				agenda of the FFRDC, based on the priorities established by the Advisory Board,
				and shall update such agenda not less frequently than annually, and
				shall—
								(1)focus on—
									(A)identifying gaps
				in clinical effectiveness research relating to medical procedures, medical
				technologies, pharmaceuticals, health information technologies, and other
				relevant services and products that significantly contribute to health care
				outcomes and expenditures;
									(B)funding trials,
				studies, and reviews, and coordinating these efforts with ongoing research
				efforts in the Federal Government, academic institutions, and private entities
				to fill gaps identified under subparagraph (A);
									(C)synthesizing and
				reviewing clinical effectiveness research to fill gaps identified under
				subparagraph (A); and
									(D)supporting the
				development of an evidence base for the development of clinical care guidelines
				based on the results of clinical effectiveness research;
									(2)convene such
				working groups on clinical effectiveness research as the Director of the FFRDC
				determines necessary;
								(3)meet with members
				representing the National Institutes of Health, the AHRQ, the Food and Drug
				Administration, the Centers for Medicare & Medicaid Services, the Centers
				for Disease Control and Prevention, the Department of Defense, the Department
				of Veterans Affairs, and other Federal agencies, and the Institute of Medicine,
				as well as private payers, insurers, pharmaceutical and device companies,
				patient advocacy and public interest groups, professional societies, hospitals,
				academic institutions, practice based research networks health foundations, and
				the general public to promote communication and transparency; and
								(4)notify the public
				well in advance of any public meetings.
								(e)Reports
								(1)Guidance or
				recommendationsThe Director of the FFRDC, in conjunction with
				the Director of NIH and the Director of the AHRQ, shall provide, not less
				frequently than annually, guidance or recommendations to health care providers,
				payers, and consumers, and Congressional committees of jurisdiction on the
				comparative effectiveness of health care services.
								(2)Status
				reportsThe Director of the FFRDC shall provide annual status
				reports on the work of the FFRDC to Congressional committees of
				jurisdiction.
								(f)Availability of
				research findingsThe Director of the FFRDC shall develop and
				identify efficient and effective methods of disseminating the findings of the
				clinical effectiveness assessments of medical procedures, technologies, and
				therapeutics, including by making these available on the Internet. Any relevant
				reports (including interim progress reports, draft final clinical effectiveness
				reviews, and final progress reports on new research submitted for publication)
				on the results of clinical effectiveness research supported by the FFRDC shall
				be made available on the Internet, not later than 90 days after the report is
				completed.
							(g)Evaluations and
				reports of FFRDCThe Director of NIH, in conjunction with the
				Director of the AHRQ, shall enter into regular agreements with entities, such
				as the Institute of Medicine, to—
								(1)evaluate the
				FFRDC and its functioning; and
								(2)produce reports
				on priority setting for the FFRDC, and on research methods developed and
				employed by the FFRDC, among other purposes.
								3Health advanced research projects program
						499C.Health
				Advanced Research Projects Program
							(a)EstablishmentThere
				is established within the OPASI, a Health Advanced Research Projects Program
				(referred to in this section as the Research Projects Program)
				that shall be headed by a Director of the Research Projects Program who is
				appointed by the Director of NIH.
							(b)CompositionThe
				Research Projects Program shall be composed of portfolio managers in key health
				areas, which are determined by the Director of the Research Projects Program in
				conjunction with the Director of OPASI, the Director of NIH, and the Pathways
				to Cures Subcommittee established under section 499A.
							(c)GuidanceThe
				Research Projects Program shall be guided by and shall undertake grand
				challenges that encourage innovative, multidisciplinary, and collaborative
				research across institutes and centers of the National Institutes of Health,
				across Federal agencies, and between public and private partners of the
				National Institutes of Health.
							(d)Management
				guidanceThe Research Projects Program shall be guided by the
				following management and organizing principles in directing the Research
				Projects Program:
								(1)Keep the Research
				Projects Program small, flexible, entrepreneurial, and non-hierarchical, and
				empower portfolio managers with substantial autonomy to foster research
				opportunities with freedom from bureaucratic impediments in administering the
				manager’s portfolios.
								(2)Seek to employ
				the strongest scientific and technical talent in the Nation in research fields
				in which the Research Projects Program is working.
								(3)Rotate a
				significant portion of the staff after 3 to 5 years of experience to ensure
				continuous entry of new talent into the Research Projects Program.
								(4)Use, whenever
				possible, research and development investments by the Research Projects Program
				to leverage comparable matching investment and coordinated research from other
				institutes and centers of the National Institutes of Health, from other Federal
				agencies, and from the private and nonprofit research sectors.
								(5)Utilize
				supporting technical, contracting, and administrative personnel from other
				institutes and centers of the National Institutes of Health in administering
				and implementing research efforts to encourage participation, collaboration,
				and cross-fertilization of ideas across the National Institutes of
				Health.
								(6)Utilize a
				challenge model in Research Projects Program research efforts, creating a
				translational research model that supports fundamental research breakthroughs,
				early and late stage applied development, prototyping, knowledge diffusion, and
				technology deployment.
								(7)Establish metrics
				to evaluate research success and periodically revisit ongoing research efforts
				to carefully weigh new research opportunities against ongoing research.
								(8)Support
				risk-taking in research pursuits and tolerate productive failure.
								(9)Ensure that
				revolutionary and breakthrough technology research dominates the Research
				Projects Program’s research agenda and portfolio.
								(e)ActivitiesUsing
				the funds and authorities provided to the Director of NIH, the Research
				Projects Program shall carry out the following activities:
								(1)The Research
				Projects Program shall support basic and applied health research to promote
				revolutionary technology changes that promote health.
								(2)The Research
				Projects Program shall advance the development, testing, evaluation,
				prototyping, and deployment of critical health products.
								(3)The Research
				Projects Program, consistent with recommendations of the Pathways to Cures
				Subcommittee established under section 499A, with the priorities of OPASI, and
				with the grand challenges that encourage innovative, multidisciplinary, and
				collaborative research, shall emphasize—
									(A)translational
				research efforts, including efforts conducted through collaboration with the
				private sector, that pursue—
										(i)innovative health
				products that could address acute health threats such as a flu pandemic, spread
				of antibiotic resistant hospital acquired infections, or other comparable
				problems;
										(ii)remedies for
				diseases afflicting lesser developed countries;
										(iii)remedies for
				orphan diseases for which the for-profit sector is not finding new
				treatments;
										(iv)alternative
				technologies with significant health promise that are not well-supported in the
				system of health research, such as adjuvant technology or technologies for
				vaccines based on the innate immunological response; and
										(v)fast track
				development, including development through accelerated completion of animal and
				human clinical trials, for emerging remedies for significant public health
				problems; and
										(B)other appropriate
				translational research efforts for critical health issues.
									(4)The Research
				Projects Program shall utilize funds to provide support to outstanding research
				performers in all sectors and encourage cross-disciplinary research
				collaborations that will allow scientists from fields such as information and
				computer sciences, nanotechnology, chemistry, physics, and engineering to work
				alongside top researchers with more traditional biomedical backgrounds.
								(5)The Research
				Projects Program shall provide selected research projects with single-year or
				multiyear funding and require researchers for such projects to provide interim
				progress reports, including milestones on progress, to the Research Projects
				Program on not less frequently than a biannual basis.
								(6)The Research
				Projects Program shall award competitive, merit-reviewed grants, cooperative
				agreements, or contracts to public or private entities, including businesses,
				federally funded research and development centers, and universities.
								(7)The Research
				Projects Program shall provide advice to the Director of OPASI concerning
				funding priorities.
								(8)The Research
				Projects Program may solicit proposals for competitions to address specific
				health vulnerabilities identified by the Director of NIH and the Director of
				OPASI and award prizes for successful outcomes.
								(9)The Research
				Projects Program shall periodically hold health research and technology
				demonstrations to improve contact among researchers, technology developers,
				vendors, and acquisition personnel.
								(10)The Research
				Projects Program shall carry out other activities determined appropriate by the
				Director of NIH.
								(f)Employees
								(1)HiringThe
				Director of the Research Projects Program, in hiring employees for positions
				with the Research Projects Program, shall have the same hiring and management
				authorities as described in section 1101 of the Strom Thurmond National Defense
				Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note).
								(2)Term
									(A)In
				generalExcept as provided in subparagraph (B), the term of such
				appointments for employees of the Research Projects Program may not exceed 5
				years.
									(B)ExtensionThe
				Director of the Research Projects Program may, in the case of a particular
				employee of the Research Projects Program, extend the term to which employment
				is limited under subparagraph (A) by not more than 2 years if the Director of
				the Research Projects Program determines that such action is necessary to
				promote the efficiency of the Research Projects Program.
									(g)FlexibilityThe
				Director of the Research Projects Program shall have the authority to flexibly
				fund projects, including the prompt awarding, releasing, enhancing, or
				withdrawal of monies in accordance with the assessment of the Research Projects
				Program and project manager.
							4Clinical trials
						499D.Grants for
				quality clinical trial design and executionThe Director of OPASI—
							(1)shall award
				grants for clinical trial design and execution to academic centers and
				practice-based research networks to fund multidisciplinary clinical research
				teams, which clinical research teams may be composed of members who include
				project managers, clinicians, epidemiologists, social scientists, and clinical
				research coordinators; and
							(2)may award grants
				for clinical trial design and execution to researchers.
							499D–1.Streamlining
				the regulatory process governing clinical research
							(a)Establishment
				of centralized institutional review boards
								(1)In
				general
									(A)Establishment
				and oversightThe Director of OPASI shall appoint a Director of
				Centralized Institutional Review Boards (referred to in this part as the
				Director of CIRBs) who shall establish and oversee the
				functioning and progress of a series of Centralized Institutional Review Boards
				(referred to in this part as CIRBs) to serve as human subject
				safety and well-being custodians for multi-institutional clinical trials that
				are funded partially or in full by public research dollars.
									(B)Work with
				FDAThe Director of CIRBs shall work with the Commissioner of
				Food and Drugs to make regulations governing multi-site clinical trials and the
				regulatory requirements of the Food and Drug Administration more consistent in
				order to reduce barriers to commercialization of new treatments.
									(2)Existing
				guidelines and best practicesCIRBs shall be established in
				accordance with professional best practices and Good Clinical Practice (GCP)
				guidelines so that institutions involved in multi-institutional studies
				may—
									(A)use joint
				review;
									(B)rely upon the
				review of another qualified institutional review board; or
									(C)use similar
				arrangements to avoid duplication of effort and to assure a high-quality of
				expert oversight.
									(b)HousedEach
				CIRB shall be housed—
								(1)at the institute
				or center of the National Institutes of Health with expertise on the subject of
				the clinical trial; or
								(2)at a public or
				private institution with comparable organizational capacity, such as the
				Department of Veterans Affairs.
								(c)ServiceThe
				use of CIRBs shall be available, as appropriate, at the request of public or
				private institutions and shall be funded through user fees of the CIRBs or the
				National Institutes of Health's funds.
							(d)Review
				process
								(1)In
				generalEach CIRB shall review research protocols and subject
				informed consent forms to ensure the protection of safety and well-being of
				research participants enrolled in multi-institutional clinical trials.
								(2)ProcessThe
				CIRB review process shall consist of contractual agreements between the CIRB
				and the study sites of multi-institutional clinical trials. The CIRB shall act
				on behalf, in whole or in part, of the bodies ordinarily responsible for the
				safety of research subjects in a locality. In the case in which a locality does
				not have such a body, the locality shall depend solely on the CIRB to oversee
				the protection of human subjects and the CIRB shall assume responsibility for
				ensuring adequate assessment of the local research context.
								(e)Research
				applications
								(1)In
				generalEach CIRB shall review and package research applications
				for facilitated electronic review by local institutional review boards
				participating in a multi-institutional clinical trial.
								(2)CIRB
				reviewA local institutional review board may accept or reject a
				CIRB review. In the case in which a local institutional review board accepts a
				CIRB review, the CIRB shall assume responsibility for annual, amendment, and
				adverse event reviews. If a local institutional review board elects to decline
				participation in the CIRB, the local institutional review board shall appoint a
				liaison to the CIRB.
								(f)Work in
				concertIn the case in which a local institutional review board
				works in concert with a CIRB, the local institutional review board shall be
				responsible for taking into consideration local characteristics (including
				ethnicity, educational level, and other demographic characteristics) of the
				population from which research subjects will be drawn, which influence, among
				other things, whether there is sound selection of research subjects or whether
				adequate provision is made to minimize risks to vulnerable populations.
							(g)Communication
				of important informationEach CIRB shall regularly communicate
				important information in electronic form to the local institutional review
				boards or, in cases where a local institutional review board does not exist, to
				the principal investigator, including regular safety updates or requirements to
				change a research protocol in order to improve safety.
							(h)CoordinationEach
				CIRB shall fully coordinate with the institute or center of the National
				Institutes of Health that has specialized knowledge of the research area of the
				clinical trial. Other Federal agencies and private entities undertaking
				clinical trials may contract with the National Institutes of Health to use a
				CIRB.
							499D–2.Clinical
				research study and clinical trial
							(a)In
				generalThe Director of NIH
				shall—
								(1)commission the
				Institute of Medicine to study the rules that protect patient safety and
				anonymity so that in a contemporary clinical research context, a better balance
				can be achieved between clinical research promotion and regulatory requirements
				governing research subject safety and privacy;
								(2)examine informed
				consent processes; and
								(3)request that the
				Institute of Medicine issue a written report not later than 18 months after the
				date of enactment of the Accelerating Cures Act of 2008 that shall—
									(A)consider changes
				to the Health Insurance Portability and Accountability Act of 1996 (Public Law
				104–191) and the amendments made by such Act that further promote the clinical
				research endeavor; and
									(B)include
				recommendations for changes that shall not be limited to legislation but shall
				include changes to healthcare systems, including health information technology,
				and to researcher practice that facilitate the clinical research
				endeavor.
									5Training clinical and translational researchers of
				the future
						499E.Training
				translational and clinical researchers of the future
							(a)In
				general
								(1)Establishment
				of programThe Director of
				OPASI shall establish training programs to increase the number of, and maintain
				existing, translational and clinical researchers, including researchers trained
				in community-based research.
								(2)PurposeThe purpose of the training programs
				described in paragraph (1) shall be to train a cadre of researchers in core
				competencies in the translational and clinical sciences for the ultimate goal
				of improving healthcare delivery, healthcare options to the public, the use of
				healthcare by patients, and healthcare outcomes.
								(b)Grants
								(1)In
				generalThe Director of OPASI shall award grants to, and enter
				into contracts with, public and nonprofit educational entities to establish,
				strengthen, or expand training programs for researchers to be trained in the
				translational and clinical sciences.
								(2)Awarding of
				grantsThe Director of OPASI shall award grants to, and enter
				into contracts with, applicants that—
									(A)support
				multidisciplinary approaches in training;
									(B)utilize
				collaborative strategies for conducting research across various disciplines to
				translate basic science discoveries; and
									(C)train researchers
				focused on improving care and patient outcomes.
									(3)Required use of
				fundsThe Director of OPASI shall award grants to, and enter into
				contracts with, entities for the following purposes:
									(A)To establish
				training programs for M.D. and Ph.D. researchers in translational or clinical
				research.
									(B)To establish
				training programs for individuals at predoctoral levels, including those in
				medical school, and for allied health professionals, in translational or
				clinical research.
									(C)To establish
				training programs for nurses in translational and clinical research.
									(D)To strengthen or
				expand existing training programs for translational or clinical
				researchers.
									(E)To establish a
				wide range of training programs, including one-year training programs, summer
				programs, pre- and postdoctoral clinical or translational research fellowships,
				and advanced research training programs for mid-career researchers and
				clinicians.
									(F)To provide
				stipends and allowances, including for travel and subsistence expenses, in
				amounts the Director of OPASI determines appropriate, to support the training
				of translational or clinical researchers.
									(G)To provide
				financial assistance to public and nonprofit educational entities for the
				purpose of supporting the training of translational or clinical researchers,
				through clinical education, curricula, and technological support, and other
				measures.
									(H)To measure the
				impact of the translational and clinical research training programs on the
				biomedical sciences and on clinical practice.
									(c)Funds
				availableThe Director of OPASI may make funds available to
				support training programs for translational or clinical researchers at the
				National Institutes of Health for entities awarded grants or contracts under
				subsection (b).
							(d)Novel and best
				practicesThe Director of OPASI shall convene, on not less
				frequently than a biannual basis, members of training institutions to share
				novel and best practices in training translational or clinical
				researchers.
							(e)TrainingA
				trainee of a program funded under a grant or contract awarded under this
				section may conduct part of the trainee's training at the Health Advanced
				Research Projects Program.
							(f)Consistent
				definitions and methodologiesFor the purposes of funding
				training programs for clinical researchers, the Director of NIH shall develop
				consistent definitions and methodologies to classify and report clinical
				research.
							499E–1.Translational
				research training programThe
				Director of NIH shall ensure that each institute and center of the National
				Institutes of Health has established, or contracted for the establishment of, a
				translational research training program at the institute or center.
						6The Valley of death
						499F.Small
				business partnerships
							(a)In
				generalAn independent
				advisory board shall be established at the National Academy of Sciences to
				conduct periodic evaluations of the Small Business Innovation Research program
				(referred to in this subpart as the SBIR program) and the Small
				Business Technology Transfer program (referred to in this subpart as the
				STTR program) of the Office of Extramural Research in the Office
				of the Director of the National Institutes of Health for the purpose of
				improving management of the programs through data-driven assessment. The
				advisory board shall consist of the Director of NIH, the Director of the SBIR
				program, senior National Institutes of Health agency managers, university and
				industry experts, and program stakeholders.
							(b)SBIR and STTR
				grants and contracts
								(1)In
				general
									(A)Program
				managers with sufficient expertiseNot less than 25 percent of
				the grants and contracts awarded by each of the SBIR and STTR programs shall be
				awarded on a competitive basis by an SBIR or STTR program manager who has
				sufficient managerial, technical, and translational research expertise to
				expertly assess the quality of a SBIR or STTR proposal.
									(B)Experience of
				program managersIn hiring new SBIR or STTR program managers, the
				Director of NIH shall consider experience in commercialization or
				industry.
									(C)Emphasis on
				grant and contract awardsIn awarding grants and contracts under
				the SBIR program and the STTR program—
										(i)each SBIR and
				STTR program manager shall place an emphasis on applications that identify from
				the onset products with commercial potential to prevent, diagnose, and treat
				diseases, as well as promote health and well-being; and
										(ii)risk-taking
				shall be supported and productive failure shall be tolerated.
										(2)Examination of
				commercialization and other metricsThe independent advisory
				board described in subsection (a) shall evaluate the success of the requirement
				under paragraph (1)(A) by examining increased commercialization and other
				metrics, to be determined and collected by SBIR and STTR programs.
								(3)SuccessEach
				recipient of a SBIR or STTR grant or contract, as a condition of receiving such
				grant or contract, shall report to the SBIR or STTR program—
									(A)whether there was
				eventual commercial success of the product developed with the assistance of the
				grant or contract; and
									(B)on other metrics
				as determined by the SBIR or STTR program to capture broader measures of
				success.
									(c)Potential
				purchasers or investorsThe SBIR and STTR programs shall
				administer nonpeer review grants and contracts pursuant to this section through
				program managers who shall place special emphasis on partnering grantees and
				entities awarded contracts from the very beginning of the research and
				development process with potential purchasers or investors of the product,
				including large pharmaceutical or biotechnology companies, venture capital
				firms, and Federal agencies (including the National Institutes of
				Health).
							(d)Phase I and
				IIThe SBIR and STTR programs shall reduce the time period
				between Phase I and Phase II funding of grants and contracts under the SBIR and
				STTR programs to—
								(1)6 months;
				or
								(2)less than 6
				months if the grantee or entity awarded a contract demonstrates that the
				grantee or entity awarded a contract has interest from third parties to buy or
				fund the product development with the grant or contract.
								(e)Phase
				IIIA SBIR or STTR program manager may petition the Director of
				NIH for Phase III funding of a grant or contract for a project that requires a
				boost to finalize procurement of a product. The maximum funding for Phase III
				funding shall be $2,000,000 for each of a maximum of 2 years. Such Phase III
				funding may come from the Common Fund of the NIH.
							(f)Evaluation and
				reporting requirementsIn order to enhance the evidence base
				guiding SBIR and STTR program decisions and changes, the SBIR and STTR programs
				shall—
								(1)conduct regular
				internal and external evaluations of the program;
								(2)review current
				data collection methods for the purpose of identifying gaps and deficiencies,
				and develop a formal plan for evaluation and assessment of program success,
				including operational benchmarks for success; and
								(3)conduct a review
				on the number of SBIR and STTR awards made to women and minorities and develop
				outreach and review strategies to increase the number of awards to women and
				minorities.
								(g)Pilot
				programs
								(1)In
				generalThe SBIR and STTR programs may initiate pilot programs,
				based on the development of a formal mechanism for designing, implementing, and
				evaluating pilot programs, to spur innovation and to test new strategies that
				may enhance the effectiveness of the program.
								(2)ConsiderationsThe
				SBIR and STTR programs shall consider, among other issues, conducting pilot
				programs on including individuals with commercialization experience in study
				sections, hiring individuals with industry experience for staff positions,
				separating the commercial and scientific review processes, and examining the
				impact of the trend toward larger awards on the overall program.
								(h)Electronic
				records
								(1)In
				generalThe SBIR and STTR programs shall keep a publicly
				accessible electronic record of all SBIR or STTR investments in research and
				development.
								(2)Content of
				recordThe record described in paragraph (1) shall include, at a
				minimum, the following information:
									(A)The grantee or
				entity awarded a grant or contract.
									(B)A description of
				the research being funded.
									(C)The amount of
				money awarded in each phase of SBIR or STTR funding.
									(D)If applicable,
				the purchaser of the product, current use of the product, and estimated annual
				revenue resulting from the procurement.
									(E)Dates of Phases
				I, II, and III awards, as applicable.
									(F)Other metrics as
				determined by the SBIR or STTR programs.
									(i)MeetingThe
				Director of NIH shall convene a meeting, not less frequently than annually,
				consisting of the National Institutes of Health SBIR/STTR program coordinator
				or manager and each institute and center of the National Institutes of Health
				to share best practices, report on program activities, and review existing
				policies.
							(j)Report to
				congressThe Director of NIH shall submit an annual report to
				Congress and the independent advisory board described in subsection (a) on the
				SBIR and STTR programs' activities.
							499F–1.Rapid
				access to intervention development
							(a)In
				generalThe Director of OPASI shall expand the existing Rapid
				Access to Intervention Development Program (referred to in this subpart as the
				RAID) that—
								(1)is designed to
				assist the translation of promising, novel, and scientifically meritorious
				therapeutic interventions to clinical use by helping investigators navigate the
				product development pipeline;
								(2)shall aim to
				remove barriers between laboratory discoveries and clinical trials of new
				molecular therapies, technologies, and other clinical interventions;
								(3)shall aim to
				progress, augment, and complement the innovation and research conducted in
				private entities to reduce duplicative and redundant work using public
				funds;
								(4)shall coordinate
				with the offices of the National Institutes of Health that promote
				translational research in the pre-clinical phase across the National Institutes
				of Health;
								(5)shall identify,
				for the OPASI, those research projects with promise for clinical application or
				commercialization; and
								(6)shall, in
				collaboration with the Translational Development Program for New Innovations,
				facilitate the translation of new innovations through the development
				process.
								(b)Projects
								(1)In
				generalThe RAID, in collaboration with the Director of OPASI,
				shall carry out a program that shall select, in accordance with paragraph (2),
				projects of eligible entities to receive access to laboratories, facilities,
				and other support resources of the National Institutes of Health for the
				preclinical development of drugs, biologics, diagnostics, and devices.
								(2)SelectionNot
				less than 25 percent of the projects selected under paragraph (1) shall be
				selected on a competitive basis—
									(A)by a program
				manager with sufficient managerial, technical, and translational research
				expertise to adequately assess the quality of a project proposal; or
									(B)from a peer
				review process.
									(3)Eligible
				entitiesIn this subsection, the term eligible
				entity means—
									(A)a university
				researcher;
									(B)a nonprofit
				research organization; or
									(C)a firm of less
				than 100 employees in collaboration with 1 or more universities or nonprofit
				organizations such as a community health center.
									(4)Discontinue
				supportThe RAID may discontinue support of a project if the
				project fails to meet commercialization success criteria established by the
				RAID.
								(c)Discoveries
				from lab to clinical practiceThe program under subsection (b)
				shall accelerate the process of bringing discoveries in medical technology and
				drugs from the laboratory to the clinic.
							(d)Ongoing
				reviewThe RAID shall review, on an ongoing basis, potential
				products and may not support products past the proof-of-principle stage.
							499F–2.Translational
				Development Program for New Innovations
							(a)In
				generalThe Director of OPASI shall develop a Translational
				Development Program for New Innovations to guide institutions of higher
				education, small businesses, for-profits, nonprofits, or other such entities
				through the translational research development process by facilitating the
				following:
								(1)Triage screening
				of applications for promising innovations expected to reduce disease incidence,
				morbidity, and mortality.
								(2)Outlining the
				tasks, timelines, and costs required to navigate and complete the development
				process for such innovations.
								(3)Providing project
				management support for the recommended development tasks.
								(4)Interfacing with
				the Food and Drug Administration and the entity to devise a plan that safely
				and rapidly brings new drugs, biologics devices, diagnostics, and other
				interventions to approval.
								(b)CoordinationThe
				Translational Development Program for New Innovations shall—
								(1)collaborate with
				the RAID; and
								(2)be comprised of
				personnel with extensive experience with investigational new drug applications
				and in commercialization.
								7Translational Research Fund 
						449G.Translational
				Research Fund
							(a)AccountThere
				is established an account to be known as the Translational Research Fund that
				shall consist of amounts appropriated for translational research priorities as
				described in subsection (b). Such account shall not be funded from amounts
				otherwise provided to the National Institutes of Health.
							(b)Authorization
				of appropriationsFor each fiscal year, there is authorized to be
				appropriated for the Translational Research Fund to carry out the activities
				under this part an amount equal to the amount set aside for the Common Fund for
				such fiscal year.
							(c)Allotment to
				Health Advanced Research Projects ProgramNot less than half of
				the annual amount appropriated for the Translational Research Fund shall be
				allotted to the Health Advanced Research Projects
				Program.
							.
		5.Application of
			 research requirementPart A of
			 title IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by
			 adding at the end the following:
			
				404I.Application
				of research requirementEach
				application for, and summary of, a project, grant, or contract from the
				National Institutes of Health, shall include a statement on the possible
				application of the research for detecting, treating, or curing a health
				condition or disease
				state.
				.
		
